Citation Nr: 1506443	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an immune disorder, to include fibromyalgia.

2. Entitlement to a skin disorder, to include shingles, chickenpox, and granuloma annulare, as due to service-connected fibromyalgia or chemical agent exposure.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision granted service connection for posttraumatic stress disorder (PTSD) and denied service connection for an immune disorder.  The Veteran appealed the service connection denial.

In March 2012, the Veteran submitted a private treatment record of a fibromyalgia diagnosis.  The Veteran submitted this in support of her appeal, but the RO interpreted this as a separate claim for service connection for fibromyalgia.  In December 2012 - after an October 2012 VA examination - the RO incorrectly included the findings in a rating decision that continued the Veteran's PTSD rating, even though the PTSD rating was not on appeal.

The Board has reviewed the file, and it has recharacterized the issues on appeal as shown above.  It takes judicial notice that fibromyalgia is a neurological disease, while PTSD is psychological, and they have independent symptomatologies which may be compensated separately.  

Service connection for fibromyalgia is granted below.  Service connection for a skin disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's fibromyalgia is caused by her service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for fibromyalgia on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has fibromyalgia and service-connected PTSD, thereby satisfying the first two prongs.  As for the third prong, an October 2012 VA examiner found "it was the PTSD that brought on the ... fibromyalgia."  

All three prongs are met, and the claim is allowed. 


ORDER

Entitlement to service connection for fibromyalgia is granted.   


REMAND

The law provides compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i). See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

Here, VA provided two Gulf War Guidelines compensation examinations - one in February 2011, the other in October 2012.  VA also examined the Veteran's Gulf War claim at an "Assessment" at the East Orange VA Medical Center in March 2011.  These medical reviews show the Veteran has diagnoses for her skin disorders.  Thus, she is ineligible for service connection for an undiagnosed illness.  However, the record does not address the etiology of these skin disorders, so remand is warranted for a new VA skin examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a skin diseases examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran's skin disorders - as documented in the February 2011 and October 2012 VA examinations - are related to her period of active service, to include in-service exposure to chemical agents.  The following considerations will govern the examination:

a. The claims folder, and a copy of this Remand, must be available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding her skin conditions, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished. 

b. The examiner is advised:

* The Veteran was likely exposed to "very low levels of chemical agent for a brief period of time."  See December 2000 Department of Defense letter.   

* The Veteran alleges that she developed skin disorders due to her Persian Gulf service; and

*The Veteran is service connected for fibromyalgia.

c. The examiner must answer the following questions:

(i) What skin disorders does the Veteran currently have or has she had since July 2007 - one year prior to filing her claim? 

(ii) Of the skin disorders noted in question (i), were any CAUSED BY OR AGGRAVATED BY her service-connected fibromyalgia?

(iii) Of the skin disorders noted in question (i), were any caused by or related to her period of active service, to include her in-service exposure to chemical agents? 

The examiner must explain any opinion or conclusion expressed. 

The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  

2. Readjudicate the claim for service connection for a skin disorder, to include as due to service-connected fibromyalgia or chemical agent exposure, on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


